Case: 20-60349    Document: 00515998454        Page: 1    Date Filed: 08/27/2021




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 27, 2021
                                No. 20-60349
                                                                    Lyle W. Cayce
                                                                         Clerk
   Kendall K. Magee,

                                                         Plaintiff—Appellant,

                                    versus

   Gloria Perry, Chief Medical Compliance Officer,
   Mississippi Department of Corrections (MDOC),
   Individually and in her Official Capacity; Nurse Lissa
   Collins, Medical Administrator/Practitioner, Central
   Mississippi Correctional Facility, CMCF, Individually
   and in her Official Capacity; Nurse Nina Waltzer,
   CMCF, Individually and in her Official Capacity;
   Christina Charczenko, CMCF, Individually and in her
   Official Capacity,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:19-CV-245


   Before Stewart, Ho, and Engelhardt, Circuit Judges.
Case: 20-60349      Document: 00515998454          Page: 2    Date Filed: 08/27/2021




                                    No. 20-60349

   Per Curiam:*
          Kendall K. Magee, Mississippi prisoner # 180061, appeals pro se the
   district court’s dismissal of his 42 U.S.C. § 1983 complaint against Gloria
   Perry, Chief Medical Compliance Officer for the Mississippi Department of
   Corrections (“MDOC”); Nurse Lissa Collins, a medical administrator for
   Central Mississippi Correctional Facility (“CMCF”); Nurse Nina Waltzer
   of CMCF; and Nurse Christina Charczenko, also of CMCF; alleging that the
   defendants violated his constitutional rights by failing to timely make a
   specialist appointment for a bone fracture in his hand, resulting in serious and
   permanent damage. We AFFIRM.
                          I. Facts & Procedural History
          Magee filed pro se a 42 U.S.C. § 1983 complaint alleging that the
   defendants were deliberately indifferent to his serious medical needs. Magee
   stated that he injured his hand on November 30, 2018, and reported to the
   prison clinic where staff x-rayed his hand and determined that Magee needed
   to be transported to the emergency room of a local medical center. According
   to Magee, staff did not transport him to the emergency room until the
   following day despite the injury and Magee’s high level of pain. Magee alleges
   that emergency room staff advised him that he had a “boxer fracture,”
   applied a temporary half cast, and made an emergency appointment with a
   bone specialist for December 3, 2018, to set the hand and evaluate Magee’s
   complaints of pain.
          Magee states that staff failed to transport him to the bone specialist on
   December 3, and that Magee then began a series of calls to medical staff
   because of his “intense” and worsening pain and repeatedly requested that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-60349      Document: 00515998454           Page: 3   Date Filed: 08/27/2021




                                     No. 20-60349


   they take him to the bone specialist immediately. According to Magee, staff
   provided a “limited prescription of pain medications” only once over the
   course of four sick calls. Although staff acknowledged that the original
   December 3 appointment had been “messed up” in some way, staff
   nonetheless scheduled no appointment by January 31, 2019, at which point
   Magee filed a Request for Administrative Remedy. Six days later, on
   February 6, 2019, prison staff brought Magee to a specialist at the local
   medical center. According to Magee, the physician questioned why Magee
   had not been brought in for his December 3 appointment and advised Magee
   that the medical team might need to re-break the hand to set it properly.
   Magee stated that he began a series of appointments with physical therapists
   and others to treat the injury.
          On May 8, 2019, months after Magee’s appointment with the
   specialist and after Magee filed his April 9, 2019 federal complaint, the prison
   medical director responded to Magee’s January 31 grievance, stating that
   Magee had been “seen by an off-site specialist” and was “receiving
   rehabilitative services.” Magee sought no further review of his grievance.
   Magee averred that, after his series of rehabilitative services, the bone
   specialist determined that surgery was required for the hand and thereafter
   performed surgery. As a result of the delay in treatment of the broken bone,
   Magee stated that he experienced pain, suffering, and physical disfigurement
   continuing through the time he filed his complaint.
          The three CMCF defendants filed a motion to dismiss pursuant to
   Federal Rule of Civil Procedure 12(b)(6), in which Perry joined. The
   defendants argued that Magee failed to exhaust his administrative remedies
   before filing suit. The parties agreed to proceed before a magistrate judge,
   who held an omnibus hearing. Thereafter, the magistrate judge granted the
   motion to dismiss for failure to exhaust administrative remedies, finding both




                                          3
Case: 20-60349      Document: 00515998454          Page: 4   Date Filed: 08/27/2021




                                    No. 20-60349


   that Magee untimely filed his administrative complaint and that he failed to
   complete the grievance process. Magee timely appealed.
                                  II. Discussion
          We review de novo the district court’s dismissal of Magee’s
   complaint. Ruiz v. Brennan, 851 F.3d 464, 468 (5th Cir. 2017).
          Under the Prison Litigation Reform Act (PLRA), prisoners are
   required to exhaust “such administrative remedies as are available” before
   bringing an action regarding prison conditions under § 1983. 42 U.S.C.
   § 1997e(a); see also Woodford v. Ngo, 548 U.S. 81, 85 (2006). To properly
   exhaust his or her claims, a prisoner must pursue all of the available avenues
   of relief and must comply with all administrative deadlines and procedural
   rules. Woodford, 548 U.S. at 90–91; see Cowart v. Erwin, 837 F.3d 444, 451
   (5th Cir. 2016). The sole exception to the exhaustion requirement is that “the
   remedies must indeed be ‘available’ to the prisoner.” Ross v. Blake, 136 S. Ct.
   1850, 1856 (2016) (citation omitted).
          Under MDOC’s two-step Administrative Remedy Process (“ARP”),
   inmates must first submit a letter requesting an administrative remedy within
   30 days of the event that is the subject of the grievance. If a response is not
   made within forty days from the date that the first-step request is received,
   the inmate may move to the second step in the process.
          Here, the district court concluded that Magee did not exhaust his
   administrative remedies because his first-step grievance was untimely.
   Magee’s missed appointment was on December 3, 2018, but he did not file
   an ARP grievance until January 31, 2019. Magee contends that his ARP
   request was not untimely because the failure to take him to see a bone
   specialist was a “continuing wrong” and not an incident that can be isolated
   to a single day. However, we need not consider this argument because even




                                           4
Case: 20-60349       Document: 00515998454         Page: 5    Date Filed: 08/27/2021




                                    No. 20-60349


   if Magee’s grievance was timely, he failed to provide prison officials with
   proper notice of the subject of his federal complaint.
            While Magee successfully grieved his specific issue regarding the
   prison’s failure to take him to his scheduled medical appointment, the subject
   of the federal suit before us involves a different problem. This court has
   explained that the “primary purpose of a grievance is to alert prison officials
   to a problem.” Johnson v. Johnson, 385 F.3d 503, 522 (5th Cir. 2004).
   Moreover, the grievance must alert the officials in a manner sufficiently
   specific to allow the officials to address or remedy the discrete problem of
   which the prisoner complains. Id.
            From December 4, 2018, to January 31, 2019, Magee was aggrieved by
   the prison staff’s failure to schedule and transport him to a specialist for his
   hand injury. At his appointment with the specialist on February 6, 2019,
   however, Magee discovered a problem separate from the one he grieved. As
   Magee explained at the hearing on his complaint, “I became aware that . . .
   the delay in treating my injury had actually caused my injury to become
   serious and[,] . . . it will need extensive medical care.” Magee’s original
   grievance said nothing about serious or potentially permanent damage caused
   by the lack of treatment and, more importantly, nothing about a remedy other
   than the specialist appointment. If Magee himself was unaware of the
   permanent damage caused to his hand by the delay in receiving treatment
   until the specialist appointment, we cannot expect that prison officials would
   have been aware, either. In an analogous situation, this court has concluded
   that a claim was unexhausted where an inmate grieved the merits and process
   of a disciplinary proceeding without any mention that the disciplinary case
   was a product of retaliation or that the restrictions resulting from the
   disciplinary charge were constitutionally infirm, as the inmate alleged in his
   federal complaint. See Emmett v. Ebner, 423 F. App’x 492, 493–94 (5th Cir.
   2011).



                                          5
Case: 20-60349      Document: 00515998454           Page: 6    Date Filed: 08/27/2021




                                     No. 20-60349


          In light of these facts, the district court did not err in concluding that
   Magee could not rely on his original first-step grievance to show complete
   exhaustion of the issue of the orthopedic damage to his hand caused by prison
   officials’ delay in obtaining treatment. If there was no administrative remedy
   available for the lasting damage caused by the delay following resolution of
   the first-step grievance, as Magee avers, then that absence is because the
   original grievance, whether timely filed or not, did not present to prison
   officials the problem of the continuing and lasting damage to Magee’s hand
   from the delayed treatment. Magee filed no timely grievance as to the injury
   he alleged in his federal complaint which he claims he discovered during and
   after his February 6, 2019, meeting with the specialist. Therefore, he failed
   to exhaust his administrative remedies.
                                  III. Conclusion
          For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




                                          6